,_


                        IN THE UNITED STATES DISTRICT COURT
                   'FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                               NO. 7:18-CR-00035-B0-1

     UNITED STATES OF AMERICA

                  v.

     VICTOR DEMETRIOUS WATSON

                                    ORDER OF FORFEITURE

           WHEREAS,      pursuant      to   the   entry   of   a    Memorandum    of    Plea

     Agreement by the defendant on August 13, 2018, and further evidence

     of record as presented by the Government, the Court finds that the

     following property is hereby forfei table pursuant                    to    18   U.S. C.

     § 924 (d) ( 1),    made applicable to this proceeding by virtue of 28

     U.S.C.     § 2461(c),    as a firearm and ammunition used in a knowing

     violation     of    18   U.S.C.    §   924 (c) (1) (A),   to   wit:   a    9mm   Taurus

     International Mfg., Model PT-709 (Slim) handgun with serial number

     TJM41999; a .40 caliber Kahr Arms, Model CT 40 handgun with serial

     number AAA0737; and any and all related ammunition;

           AND WHEREAS, by virtue of said Memorandum of Plea Agreement,

     the United States is now entitled to possession of said personal

     property, pursuant to Fed. R. Crim. P. 32.2(b) (3);

           It is hereby ORDERED, ADJUDGED and DECREED:

           1.     That based upon the Memorandum of Plea Agreement as to

     the defendant, the United States is hereby authorized to seize the

                                                  1


                                                                                                _,

                                                                                                 ''
above-stated personal property, and it is hereby forfeited to the

United States for disposition in accordance with the law, including

destruction,   as   allowed   by    Fed.    R.   Crim.   P.   32. 2 (b) ( 3) .   In

accordance with Fed. R. Crim. P. 32.2(b) (4) (A),             this Order shall

be final as to the defendant upon entry.

     2.   That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).

     The Clerk is hereby directed to send copies of this Order

to all counsel of record.

     SO ORDERED.    This   __!i_   day of   lj 'l"-'""*""'f      I   2018.




                                                                                        I
                                                                                      . I
                              Chief United States District Judge




                                       2
